Citation Nr: 0948796	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left elbow disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from 
April 1987 to August 2007.  His service included active duty, 
active duty training, and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent initial 
disability rating for a left elbow disability, effective 
February 8, 2007, and denied a claim of entitlement to 
service connection for a cervical spine disability.


FINDINGS OF FACT

1.  The Veteran sustained a cervical spine injury in service 
while on inactive duty training, and experienced chronic 
symptoms in service; experienced continuous cervical spine 
symptoms after service; and the continuous symptoms have been 
diagnosed as cervical strain with disc bulge at C5-C6 and 
minimal central disc protrusion at C6-C7.

2.  Throughout the pendency of the initial rating appeal, the 
Veteran's left elbow disability (residuals of a microfracture 
of the left humerus lateral epicondyle) has been manifested 
by subjective complaints of pain, and objective 
manifestations including flexion limited to no more than 115 
degrees, and extension limited to no more than 5 degrees, 
with no additional limitation of motion due to repetitive 
motion, with no clinical evidence of redness, heat, swelling, 
or deformity.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a 
cervical spine disability (cervical strain with disc bulge at 
C5-C6 and minimal central disc protrusion at C6-C7) was 
incurred during inactive duty training.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2009).

2.  The criteria for an initial rating higher than 10 percent 
for a left elbow disability have not been met for any period 
of initial rating.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5206, 5207, 5208, 5212, 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required by the VCAA can be 
divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

With respect to the claim for service connection for a 
cervical spine disability, the Board finds that, given the 
favorable disposition of the claim, a discussion regarding 
VA's duties to notify and assist the Veteran with respect to 
this claim is not necessary.

The Veteran's claim for a higher initial rating for his left 
elbow disability arises from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this initial rating claim.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and private 
treatment records, and in June 2007 afforded him an 
examination with respect to his claim.  The Veteran has not 
indicated that he has received any other treatment for his 
left elbow disability aside from that which is of record 
already.  The Board thus concludes that there are no 
additional treatment records outstanding.  There is 
additionally no objective evidence indicating that there has 
been a material change in the service-connected left elbow 
disability since the Veteran was last examined.  38 C.F.R. 
§ 3.327(a) (2009).   The June 2007 report of examination is 
thorough and supported by the treatment records.  The 
examination in this case is thus an adequate basis upon which 
to base a decision.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Cervical Spine Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  It follows 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

In this case, the Veteran served in the United States Army 
Reserve from April 1987 to August 2007.  This service 
consisted of active duty training and inactive duty training.

The Veteran contends that his currently diagnosed cervical 
spine disability (cervical strain with disc bulge at C5-C6 
and minimal central disc protrusion at C6-C7) is the result 
of an injury sustained while on inactive duty training.  He 
acknowledges that his service treatment records do not show 
that he injured his neck while on inactive duty training.  
However, he asserts that he injured his neck in the same 
incident in which he injured his service-connected left elbow 
disability.  He denies any specific injury to his neck, apart 
from the injury which occurred while on inactive duty 
training.

The Veteran's service treatment records do not demonstrate 
complaints of or treatment for neck pain.  They do, however, 
show that in February 2005, while on inactive duty training, 
the Veteran sustained left elbow and shoulder injuries when 
he fell while playing football.  He reportedly had jumped to 
catch a football and slipped on wet grass, landing on his 
left elbow and shoulder.  Emergency medical treatment records 
show that at the time the Veteran reported for emergency 
treatment on the evening of the injury, he denied 
experiencing any neck or back pain.  Physical examination 
revealed no abnormalities of the neck.  He was assessed with 
left shoulder and left elbow sprains and contusions.

Four days later, the Veteran sought private medical treatment 
for complaints of pain in the back of the neck, between the 
shoulder blades, that had developed since the injury.  The 
pain was elicited by motion of the neck, especially in 
bending the neck forwards.  He was prescribed pain medication 
at that time.  X-ray examination of the neck was not 
conducted.

The Veteran did not again seek treatment for neck pain until 
October 2005.  He then described the pain as having been 
present for the past 10 days, and as being worse with 
movement of the neck.  Given his complaint of neck pain 
shortly after the February 2005 injury, X-ray examination of 
the neck was ordered.  X-ray examination revealed some loss 
of the natural curvature of the cervical spine but no other 
bony abnormality.  The impression was findings consistent 
with muscle spasm.

The Veteran was scheduled for MRI examination of the neck in 
November 2005.  A December 2005 MRI revealed a very small 
central disc protrusion at C6-7.  The study was otherwise 
normal.

In August 2006, the Veteran sought private treatment for 
complaints of neck pain that had been present off and on.  He 
reported a history of neck pain for several months after a 
2005 injury in which he fell down while playing football.  He 
stated that he had undergone MRI examination of his neck, 
which had revealed a very tiny disc bulge in the neck.  
Because he had not had any numbness or radiation of pain, had 
not worried about it.  The pain, however, had returned, with 
radiation to the upper shoulder.  He was prescribed 
medication for pain and advised to follow up in one month.  

X-ray examination of the cervical spine in September 2006 
revealed no acute fracture or subluxation in the visualized 
portion of the cervical spine.  There was loss of lordosis 
which was felt might be due to muscle spasm.  Mild 
degenerative changes were evident.

Reserve records dated in October 2006 show that the Veteran 
reported a history of neck pain since a football injury 18 
months earlier.  He stated that after the initial injury, the 
neck pain had subsided, but that it resurfaced every few 
months.  

The Veteran underwent VA examination of the cervical spine in 
October 2007.  At the time of the examination, the Veteran 
stated that his neck problems dated back to a 2005 injury he 
sustained during physical training.  He stated that he had 
fallen on his neck, back, and left elbow.  He felt as though 
he had made an incomplete recovery from this injury, in that 
he had experienced recurrent neck symptoms, including during 
service, since the initial injury.  He also emphasized that 
at the time of the initial injury, the majority of attention 
had been focused on his left shoulder and left elbow, which 
were more severely injured.  The examiner noted that the 
Veteran's statements regarding the incurrence of a neck 
injury at the time he sustained left elbow and shoulder 
injuries were not corroborated by his service treatment 
records.  Because the Veteran's service treatment records did 
not demonstrate any evidence of a neck injury during service, 
the October 2007 VA examiner determined that it was less 
likely than not that the Veteran's cervical strain could be 
directly attributed to his activities in service.

The Board finds that the evidence in this case supports the 
Veteran's claim for service connection for a cervical spine 
disability.  The Veteran has provided credible testimony as 
to the incurrence of a cervical spine injury and chronic 
symptoms in service, and private treatment records dated just 
four days after the injury sustained while on inactive duty 
training clearly reflect the onset of neck pain very shortly 
after the injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

The provisions of 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, continuous symptoms need not be 
demonstrated after service.  38 C.F.R. § 3.303(b).  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and post-
service symptoms of that later formed the basis of 
diagnosis). 

Nevertheless, in this case, the Veteran has provided credible 
and competent testimony as to the continuity of cervical 
spine pain since the in-service injury, and this testimony is 
consistent with the clinical evidence of record.  Because the 
Veteran is competent to report an in-service injury, chronic 
cervical spine symptoms in service, continuous symptomatology 
of cervical spine pain since service, and current symptoms 
that form the basis for diagnosis of disability, such 
evidence tends to relate the currently diagnosed disability 
(cervical strain with disc bulge at C5-C6 and minimal central 
disc protrusion at C6-C7) to his active service.  
See Davidson v. Shinseki, 2009 WL 2914339, *3 (Fed. Cir. 
Sept. 14, 2009).  

Such favorable evidence that tends to relate the Veteran's 
current cervical spine disability to service by way of 
continuity of symptomatology must be weighed against the 
negative nexus opinion evidence of record.  In considering 
what weight to assign the October 2007 VA examiner's nexus 
opinion that the Veteran's cervical spine pain could not be 
attributed to his service, the Board concludes that this 
opinion is of limited probative value.  The proffered opinion 
did not take into consideration the Veteran's reported 
history of the onset of chronic neck pain immediately 
following the injury.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and instead relied on the service treatment 
records to provide a negative opinion).  The opinion is 
additionally of limited probative value because the opinion 
was rendered prior to the time that the February 2005 record 
dated just four days after the injury had been associated 
with the record.  The opinion therefore was not based upon a 
review of all of the evidence currently of record.  Thus, the 
fact that the October 2007 examiner provided a negative 
opinion is not dispositive of the issue.  

As the Veteran's current cervical spine disability has been 
determined to have had its initial onset as a result of an 
injury sustained while on inactive duty training, the Veteran 
experienced chronic symptoms in service, and experienced 
continuous post-service symptoms, the Board finds that the 
weight of the evidence for and against the claim is at least 
in relative equipoise.  In this case, service incurrence has 
been shown by satisfactory lay evidence, consistent with the 
injury sustained and the treatment the Veteran received while 
on inactive duty training, and continuity of the disability 
since his February 2005 inactive duty training.  After 
weighing such evidence against the October 2007 VA examiner's 
opinion, the Board finds that it is at least as likely as not 
that the Veteran's cervical spine disability was incurred 
while on inactive duty training.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for a cervical 
spine have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Initial Rating for Left Elbow Disability

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased or initial rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's left elbow disability was initially rated 10 
percent disabling under DC 5206, which pertains to limitation 
of flexion of the forearm.  38 C.F.R. § 4.71a, DC 5206 
(2009).  Diagnostic Code 5207, which pertains to limitation 
of extension of the forearm, is also applicable.  38 C.F.R. § 
4.71a, DC 5207 (2009).

In considering the applicability of other diagnostic codes, 
DC 5205 (ankylosis of the elbow), DC 5208, which contemplates 
flexion of the forearm limited to 100 degrees and extension 
limited to 45 degrees; 5209 (other impairment of the elbow, 
flail joint fracture), 5210 (nonunion of the radius and ulna, 
with flail joint), and 5211 (impairment of the ulna) are not 
applicable in this instance, as the evidence does not show 
that the Veteran has any of those conditions.  Similarly, DCs 
5003 and 5010, which contemplate degenerative and traumatic 
arthritis, are not applicable, as X-ray examination of the 
left elbow on VA examination in June 2007 showed no arthritic 
changes.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5205 through 5213 provide different ratings for the minor arm 
and the major arm.  The Veteran has indicated (in various 
treatment records) that he is right-handed; therefore, in 
evaluating the Veteran's entitlement to a higher initial 
rating for the left elbow, the Board will apply the ratings 
and criteria for the minor arm under the relevant diagnostic 
codes.  38 C.F.R. § 4.69 (2009).

Normal extension and flexion of the elbow is from 0 to 145 
degrees. 38 C.F.R. § 4.71, Plate I (2009).  Limitation of 
flexion of the forearm is rated 0 percent when limited to 110 
degrees; 10 percent when limited to 100 degrees; 20 percent 
when limited to 90 degrees (major or minor) or 70 degrees 
(minor); 30 percent when limited to 70 degrees (major) or 55 
degrees (minor); 40 percent when limited to 55 degrees 
(major) or 45 degrees (minor); and 50 percent when limited to 
45 degrees (minor). 38 C.F.R. § 4.71, DC 5206 (2009).  

Limitation of extension of the forearm is rated 10 percent 
when limited to 45 degrees or 60 degrees; 20 percent when 
limited to 75 degrees (major or minor) and 90 degrees 
(major), 30 percent when limited to 90 degrees (major) or 100 
degrees (minor); 40 percent when limited to 100 degrees 
(major) or 110 degrees (minor); or 50 percent when limited to 
110 degrees (major).  38 C.F.R. § 4.71, DC 5207 (2009).  

The record reflects that the Veteran injured his left elbow 
while on inactive duty training in February 2005.  
Immediately following the injury, he experienced limitation 
of motion of the elbow.  In June 2006, the Veteran underwent 
arthroscopic surgery of the left elbow.  For several months 
following the surgery, he underwent physical therapy with a 
goal of increasing the range of motion of his left elbow.  

The Veteran underwent VA examination of his left elbow in 
June 2007.  At the time of the examination, the Veteran 
complained of daily left elbow discomfort that occurred with 
activity of his left arm.  He described his pain on average 
as a 5 on a scale of an intensity from 1 to 10.  He stated 
that he had difficulty sleeping as a result of elbow 
discomfort.  He described occasional swelling of his left 
elbow.  Aggravating factors included weather change, as well 
as lifting and bending the left arm.  He denied experiencing 
flare-ups of his left elbow disability.  He stated that his 
current treatment for the left elbow consisted of taking 
Tylenol.

Physical examination in June 2007 revealed tenderness to 
palpation over the medial epicondyle.  The olecranon and 
lateral epicondyle were nontender.  There was no significant 
elbow warmth, effusion, or erythema.  The left elbow was 
stable on examination and was neurologically intact.  Range 
of motion testing revealed extension to 5 degrees and flexion 
to 115 degrees.  He had end-of-range pain with flexion.  He 
had suppination to 90 degrees, and pronation to 90 degrees, 
both of which were without pain.  Repetitive range of motion 
testing of the left elbow did not result in a change in the 
range of motion.  The examiner therefore determined that his 
range of motion was not additionally limited following 
repetitive use.  X-ray examination revealed no evidence of 
arthritic change.

The only clinical record pertaining to treatment of the left 
elbow dated since the grant of service connection in February 
2007 is dated in December 2007.  At that time, the Veteran 
complained of left elbow pain since his 2005 injury.  
Physical examination revealed tenderness over the medial 
epicondyle and "full" range of motion.  He was prescribed 
pain medication and instructed to ice his left elbow.

The evidence shows that for the initial rating period since 
the grant of service connection, flexion of the Veteran's 
left elbow has been limited to 115 degrees.  Limitation of 
flexion to 115 degrees does not warrant a rating higher than 
10 percent under DC 5206.  The flexion of the Veteran's left 
elbow would have to be limited to 90 degrees in order to 
warrant a rating higher than 10 percent under DC 5306.  
38 C.F.R. § 4.71a. 

Similarly, the Veteran is not entitled to an initial rating 
in excess of 10 percent under the diagnostic criteria 
pertaining to limitation of extension.  On examination in 
June 2007, the Veteran had extension of the right elbow 
limited by 5 degrees.  Limitation of extension to 5 degrees 
does not warrant a compensable rating.  Thus, the Veteran is 
not entitled to a higher initial rating for his left elbow 
disability under either DC 5206 or DC 5207.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the Veteran has been shown to have 
no change in range of motion of his left elbow with 
repetitive movement, nor increased pain, fatigue, weakness, 
or lack of endurance following repetitive use.  There is no 
credible evidence that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors results in the right elbow being limited in 
motion to the extent required for a 20 percent rating.  38 
C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

With regard to the remaining applicable diagnostic codes, the 
Board finds that in this case there is no evidence of 
impairment of the radius (DC 5212), or of impairment of 
supination and pronation (DC 5213).  38 C.F.R. § 4.71a, DCs 
5212, 5213 (2009).  There is no X-ray evidence of acute 
fracture, bone destruction or fusion, or soft tissue 
abnormalities of the elbow joint or of the forearm.  On VA 
examination in June 2007, the pronation and supination of the 
Veteran's left elbow were to 90 degrees.  As the evidence of 
record shows no X-ray evidence of impairment of the radius, 
and shows only pronation and supination of the left elbow in 
the normal range, the Veteran is not entitled to a rating 
higher than 10 percent under either DC 5212 or DC 5213.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected left 
elbow disability manifests with pain and limitation of 
motion, without associated neurological symptoms of sensory 
deficit.  The functional symptoms of pain and weakness are 
contemplated in ratings based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the weight of the 
credible evidence demonstrates that since service connection 
became effective, the Veteran's left elbow disability has 
warranted no more than a 10 percent rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a cervical spine disability is 
granted.

An initial rating higher than 10 percent for a left elbow 
disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


